


EXHIBIT 10.14.2

AMENDMENT
TO THE AGREEMENT
OF
LIMITED PARTNERSHIP
OF
PARNASSOS COMMUNICATIONS, L.P.

        This Amendment (this "Amendment") to the Agreement of Limited
Partnership (the "Agreement"), dated as of December 30, 1998, of Parnassos
Communications, L.P. (the "Partnership"), by and among Adelphia Western New York
Holdings, L.L.C. and Montgomery Cablevision Inc. (collectively, "Adelphia") and
TCI Adelphia Holdings, LLC ("TCI") is made and entered into as of June 25, 2002.
Capitalized terms used herein and not defined shall have the meanings ascribed
to them in the Agreement.

        WHEREAS, Adelphia and TCI desire to amend certain sections of the
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the adequacy,
receipt and sufficiency of which are hereby acknowledged, the undersigned hereby
agrees as follows:

ARTICLE I

AMENDMENT

        The Agreement is hereby amended as follows:

1.1The following provisions shall be added to Section 7 of the Agreement:


        7.9    Independent Advisor.    

        7.9.1    Appointment.    The Partnership shall retain David R. Van
Valkenburg as an independent advisor (the "Independent Advisor"), subject to his
willingness to serve. The Partnership shall offer to retain the Independent
Advisor prior to any bankruptcy proceeding of the Partnership. Adelphia and TCI
shall take all actions as may be required to effectuate the emp1oyment of the
Independent Advisor. If Mr. Van Valkenburg chooses not to serve as the
Independent Advisor or if Mr. Van Valkenburg or any subsequent Independent
Advisor is removed pursuant to Section 7.9.6 or is unable to continue to serve
as the Independent Advisor, Adelphia and TCI shall select a third-party
reasonably satisfactory to both with a national reputation in the cable industry
to serve as the Independent Advisor.

        7.9.2    Authority of Independent Advisor.    The Independent Advisor's
function shall be to review and advise on all aspects of the operations and
management of the Partnership and any of its Subsidiaries (individually and
collectively, the "Parnassos Group") to promote the conduct of their business in
accordance with sound industry practice and on a basis that places the best
interests of the Parnassos Group first. The Independent Advisor shall review the
business, operations and finances of the Parnassos Group, consult with Adelphia
and TCI with respect thereto and make recommendations to the Board of
Representatives with respect thereto. The Independent Advisor's activities shall
include, but not be limited to, review, consultation and recommendations with
respect to the following:

(i)operating and capital budgets, plans and projections;

(ii)operations and finances;

(iii)employment decisions (including, without limitation, decisions concerning
the hiring and firing of employees, including management, and the implementation
of employee retention plans);

(iv)operational restructurings;

--------------------------------------------------------------------------------



(v)strategic planning;

(vi)contract assumption, rejection or termination;

(vii)capital expenditures;

(viii)asset disposition or acquisition;

(ix)business combinations;

(x)the matters described in Section 7.10.1 below; and

(xi)any and all other decisions concerning the business, operations and finances
of the Parnassos Group.

        7.9.3    Cooperation.    Adelphia shall cooperate with the Independent
Advisor in the performance of the Independent Advisor's responsibilities.
Without limiting the generality of the foregoing, Adelphia shall provide the
Independent Advisor all such facilities, access and information as shall be
reasonably necessary for the performance of the Independent Advisor's
responsibilities. If the independent Advisor reasonably determines that the
Independent Advisor requires the assistance of engineering, accounting or other
professional advisors in connection with the performance of the Independent
Advisor's responsibilities, the Independent Advisor shall have the authority to
engage such advisors on reasonable terms on behalf of the Parnassos Group and at
the expense of the Parnassos Group.

        7.9.4    Information.    Without limiting the generality of its
obligation to cooperate with the Independent Advisor set forth in Section 7.9.3
above, Adelphia shall prepare and deliver to the Independent Advisor and to TCI
a detailed schedule of all past, present or proposed (i) material transactions
between the Parnassos Group, on the one hand, and Adelphia Communications
Corporation ("ACC") or any of its Subsidiaries or other Affiliates, on the other
hand, and (ii) all proposed future expense allocations to the Parnassos Group.
In addition to the annual, quarterly and monthly financial statements and other
information that the Parnassos Group is required to provide to TCI pursuant to
the Agreement and any related agreements, Century shall provide TCI and the
Independent Advisor with draft copies of all material pleadings, proposals or
agreements prepared by ACC or any of its Subsidiaries that relate to the
Parnassos Group for submission to the court overseeing the Parnassos Group's
chapter 11 proceeding or any creditors or creditors' or equity committees or
groups as much in advance of their submission to the court or such other persons
or groups as practicable. Adelphia shall also provide TCI and the Independent
Advisor with copies of all reports, notices, communications or information
provided to (or received from) any lenders under a "debtor-in-possession"
("DIP") facility, to ACC or its Subsidiaries or any creditors or creditors' or
equity committees or groups or their advisors not later than the time such
information is made available to (or received from) such persons.

        7.9.5    Exculpation.    The Independent Advisor shall have no liability
for any loss, cost or other damage of any nature except to the extent that such
loss, cost or other damage is finally judicially determined to have been caused
by the Independent Advisor's gross negligence or willful misconduct.

        7.9.6    Removal; Modification of Authority.    Without the written
consent of both Adelphia and TCI, the Independent Advisor may not be removed and
his or her authority may not be modified except by an order of the Bankruptcy
Court upon a showing of "cause" (as such term is to be defined in the employment
agreement of the Independent Advisor).

        7.10    Certain Conflict Matters.    

        7.10.1    Conflict Matters.    All matters set forth below and all other
transactions involving ACC or its Affiliates, on the one hand, and any member of
the Parnassos Group, on the other hand, shall constitute conflict matters that
require the consent of TCI, except, as to those matters permitted by
Sections 7.5(iii) and 7.6, that the consent of TCI shall not be required

--------------------------------------------------------------------------------



under this Section 7.10.1 if such consent is not required under any provision of
the Agreement other than this Section 7.10.1, any other agreement relating to
the Partnership or applicable law:

          (i)  review and determination whether or not to assume or reject
existing agreements between any member of the Parnassos Group and ACC or any
Subsidiary or Affiliate of ACC and negotiation of terms as to any proposed new
agreements or waivers under or amendments of existing agreements;

         (ii)  investigation and pursuit or settlement of all claims the
Parnassos Group may have against ACC or its Affiliates;

        (iii)  addressing claims ACC or its Affiliates may assert against the
Parnassos Group, including cost allocations and intercompany claims; and

        (iv)  termination or amendment of the Management Agreements between
Parnassos, L.P. and Adelphia Cablevision, Inc. (the "Management Agreement").

        7.11    Board of Representative Monthly Meetings.    The Board of
Representatives shall hold monthly meetings, which the Independent Advisor shall
attend, in which it will discuss the financial condition, results of operations
and business of the Parnassos Group. Such meetings shall include a comparison of
actual results to the operating budget described in connection with Section 7.12
below.

        7.12    Formulation of New Budget.    Prior to November 30, 2002, the
Parnassos group shall formulate a new operating budget and capital budget in
consultation with Adelphia, TCI and the Independent Advisor.

ARTICLE II

MISCELLANEOUS

        2.1    Governing Law.    This Amendment and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the law of the
State of Delaware.

        2.2    Effectiveness of the Agreement.    Except as amended hereby, the
Agreement shall continue in full force and effect and all obligations of
Adelphia and the limitations on the rights and powers of Adelphia contained in
the Agreement, including but not limited to those set forth in Sections 7.1,
7.5, 7.8, 7.9 and 7.10, shall bind Adelphia and be enforceable by TCI
notwithstanding any chapter 11 or other bankruptcy proceeding affecting Adelphia
or the Partnership or any other Affiliate of ACC.

        2.3    Authorization of DIP; Reservation of Rights.    Except as
expressly set forth in this Amendment, Century and its Affiliates, AT&T
Broadband LLC and TCI reserve all rights under or in respect of the Parnassos
Group, including all rights under the Bankruptcy Code (including the right to
seek the appointment of a trustee or examiner) and under any of the agreements
relating to the Parnassos Group. TCI hereby (x) authorizes under the terms of
the Partnership Agreement and any similar organic agreement in respect of any
Subsidiary of the Partnership (collectively, the "Organic Agreements"), and
(y) waives any objection that arises under the terms of the Organic Agreements
to (A) the execution, delivery and performance of the DIP financing documents in
the form approved by the bankruptcy court at the preliminary hearing on approval
of the DIP financing documents and to any and all actions of the Partnership to
effect amendments, modification, waivers and supplements thereto (other than
those of the type set forth on Schedule I of this Amendment) (the DIP financing
documents in such form, giving effect to amendments, modifications, waivers and
supplements thereto other than of the type set forth on Schedule I of this
Amendment, referred to as the "Authorized DIP Documents"), and (B) to the
Parnassos Group's entering into, borrowing under, making inter-company loans as
described in the Cash Management Protocol (as defined in the Authorized DIP
Documents) and/or performing obligations under the Authorized DIP Documents
without the consent of TCI, provided, however, that this authorization and
waiver shall not preclude TCI from asserting (i) objections arising other than
pursuant to the Organic Documents, or (ii) principles of applicable law

--------------------------------------------------------------------------------




(including, to the extent applicable, state law and the Bankruptcy Code),
including but not limited to principles that impose fiduciary duties on a
general partner or manager. The foregoing authorization and waiver by TCI shall
be binding on TCI regardless of the effectiveness or any termination of the
effectiveness of this Amendment.

        2.4    Court Approval.    TCI and Adelphia shall use their commercially
reasonable best efforts to obtain an order or orders, not later than the date
ten days prior to the entry of an order approving the final DIP financing,
satisfactory in form and substance to TCI approving (a) the retention and
authority of the Independent Advisor and (b) the enforceability and binding
effect of (i) this Amendment and (ii) the governance provisions contained in the
Agreement.

        2.5    Supercedes Other Agreements.    In the event that this Amendment
conflicts with or contradicts any term or provision of the Management Agreement
or any other agreement between any member of the Parnassos Group and ACC or any
of its Subsidiaries or other Affiliates, the terms and provisions of this
Amendment shall govern.

        IN WITNESS WHEREOF, this Amendment to the Agreement of Limited
Partnership of Parnassos Communications, L.P. has been executed and delivered by
the duly authorized person of the undersigned.


 
 
ADELPHIA WESTERN NEW YORK HOLDINGS, L.L.C.
 
 
By:
 
Adelphia Communications Corporation, Member
 
 
By:
 
/s/  ERLAND E. KAILBOURNE      

--------------------------------------------------------------------------------

Name:
Title:
 
 
MONTGOMERY CABLEVISION, INC.
 
 
By:
 
/s/  ERLAND E. KAILBOURNE      

--------------------------------------------------------------------------------

Name:
Title:
 
 
TCI ADELPHIA HOLDINGS, LLC
 
 
By:
 
TCI New York Holdings, Inc.,
Its Managing Member
 
 
By:
 
/s/  MICHAEL P. HUSEBY      

--------------------------------------------------------------------------------

Name: Michael P. Huseby
Title: Vice President/Assistant Treasurer

--------------------------------------------------------------------------------


